DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 5,522,393 to Phillips et al. (figs. 1,18, 20a-d); U. S. Patent No. 7,819,810 to Stringer et al.; U. S. Patent No. 7,625,343 to Cao et al. (fig. 2); U. S. Patent No. 6,790,182 to Eck et al. (figs. 2-4); U. S. Patent No. 5,355,888 to Kendall (figs. 1-3) none of the prior art alone or in combination teaches the limitations of the independent claim specifically “obtaining second position information describing a second position of the second single element relative to the second transducer array by constructing x2 and y2 position data of the second single element from a third time that the second echoes are received at the second transducer array and a fourth time that the second echoes are received at the first transducer array; computing a z offset between the x1 and y1 position data and the x2 and y2 position data; computing a minimum error squared error estimate of the first and second position information; and adjusting a geometric delay created by a speed of sound difference on an echo return path to the first and second transducer arrays using the minimum error squared error estimate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793